COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS


                                               §
CF JORDAN CONSTRUCTION,                                         No. 08-15-00127-CV
L.L.C.,                                        §
                                                                  Appeal from the
                         APPELLANT,            §
                                                                205th District Court
V.                                             §
                                                              of El Paso County, Texas
LAZARO LOZANO,                                 §
                                                               (TC# 2013-DCV-1847)
                           APPELLEE.           §

                               MEMORANDUM OPINION

       Pending before the Court is the joint motion of Appellant, CF Jordan Construction,

L.L.C., and Appellee, Lazaro Lozano, to dismiss the appeal with prejudice. See TEX.R.APP.P.

42.1(a)(2). We grant the motion and dismiss the appeal with prejudice. In accordance with the

parties’ agreement, costs of the appeal are taxed against the party incurring same.      See

TEX.R.APP.P. 42.1(d)(“Absent agreement of the parties, the court will tax costs against the

appellant.”).



July 10, 2015
                                           YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.